Order entered October 30, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00706-CV

           IN RE THE COMMITMENT OF DONALD RAY MILLAR, Appellant

                           On Appeal from the 196th District Court
                                    Hunt County, Texas
                                Trial Court Cause No. 84681

                                            ORDER
        The reporter’s record in this case is overdue. By postcard dated June 25, 2018, we

notified Latoya Young-Martinez, Deputy Official Court Reporter for the 196th Judicial District

Court, that the reporter’s record was overdue and directed her to file the reporter’s record within

thirty days.

        By orders dated July 30, 2018, August 28, 2018, and September 14, 2018, we granted

Ms. Young-Martinez’s requests to extend time to file the reporter’s record until September 24,

2018. To date, Ms. Young-Martinez has not filed the reporter’s record, nor further corresponded

with the Court regarding the status of the reporter’s record.

        Accordingly, we ORDER Latoya Young-Martinez to file the reporter’s record within

TEN DAYS of the date of this order. We expressly CAUTION Ms. Young-Martinez that failure

to comply with this order WILL result in the Court taking such action as is necessary to have Ms.
Young-Martinez comply with the Court’s orders, including an order that she not sit as a court

reporter until she complies.

        We DIRECT the Clerk to send copies of this order to:

        Honorable Andrew Bench
        Presiding Judge
        196th Judicial District Court

        Donita Robbins
        Official Court Reporter
        196th Judicial District Court

        LaToya Young-Martinez
        Deputy Official Court Reporter
        196th Judicial District Court

        All parties


                                                  /s/     CAROLYN WRIGHT
                                                          CHIEF JUSTICE